DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. [US 2015/0185623 A1] in view of Tachizaki et al. [US 2011/0194101 A1].

Regarding claims 1 and 16, Yamaguchi et al. discloses an apparatus (Fig. 6A) / method (paragraph [0002]) comprising: 
a vacuum chamber (610, paragraph [0073]); 
a stage (63) disposed in the vacuum chamber (610) that is configured to secure a wafer (62); 
a laser light source (1) disposed outside (as shown in Fig. 6B) the vacuum chamber (610), wherein the laser light source includes a plurality of lasers (1a-1c); 
an optical fiber (7) that simultaneously transmits all wavelengths of light produced by the laser light source (1) into the vacuum chamber (610) through a wall (60) of the vacuum chamber, wherein the light from the laser light source is at more than one wavelength (paragraphs [0076]).

Yamaguchi et al. does not explicitly teach an achromatization and polarization unit disposed in the vacuum chamber, wherein the achromatization and polarization unit receives light from the optical fiber.
	However, Yamaguchi et al. discloses polarized light being directed into the chamber which is collimated and directed via optical elements 10, 4-6, and 43-45 (as shown in Fig. 6B. paragraph [0029]) and is thus functionally equivalent to an achromatization and polarization unit. Further, Tachizaki et al. discloses the suitable alternative arrangement of an achromatization and polarization unit which is located in a vacuum chamber (as shown in Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the suitable alternative arrangement of an achromatization and polarization unit, as taught by Tachizaki et al. in the system of Yamaguchi et al. because such a modification provides the known and expected result of controlling light of the region to be illuminated (paragraph [0076]).

Regarding claims 2 and 17, Yamaguchi et al. discloses further comprising an electron beam source that directs an electron beam at the stage (paragraph [0070]).

Regarding claims 3 and 18, Yamaguchi et al. discloses wherein the optical fiber transmits light at a wavelength from 200 nm to 2000 nm (paragraph [0071]).

Regarding claim 4, Yamaguchi et al. discloses wherein the laser light source further includes a plurality of dichroic mirrors (as shown in Fig. 2).

Regarding claim 5, Yamaguchi et al. in view of Tachizaki et al. discloses wherein the laser light source further includes a polarization-dependent beam splitter and a plurality of half-wave plates (as shown in Fig. 2 of Yamaguchi et al. and Tachizaki et al.).

Regarding claims 6 and 7, Yamaguchi et al. discloses wherein the optical fiber is a multi-mode fiber or single-mode fiber (paragraph [0022]).

Regarding claims 8 and 9, Yamaguchi et al. discloses further comprising a wave plate (44) disposed in the vacuum chamber (610) that receives the light from the optical fiber (7) and wherein the wave plate is a half-wave or a quarter-wave plate (paragraph [0054]).

Regarding claims 10 and 11, Yamaguchi et al. in view of Tachizaki et al. discloses wherein the achromatization and polarization unit includes: a turning mirror disposed in the 

Regarding claim 19, Yamaguchi et al. discloses wherein the achromatization and polarization unit includes a turning mirror or a curved mirror (as shown in Fig. 2).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. as modified in view of Sell et al. [US 2003/0007539 A1].

Regarding claims 13-15, Yamaguchi et al. as modified discloses wherein the apparatus comprising a flange around the optical fiber, wherein the flange is disposed in the wall of the vacuum chamber, and wherein the flange includes: an outer component disposed around the optical fiber (as shown in Fig. 6B, item 61)

Yamaguchi et al. as modified does not teach further comprising a polymer layer disposed between the optical fiber and the outer component, wherein the polymer layer is radially compressed to form a hermetic seal, wherein the hermetic seal between the wall and the tube 
However, Sell et al. discloses a flange around the optical fiber, wherein the flange is disposed in the wall of the vacuum chamber, and wherein the flange includes: an outer component disposed around the optical fiber; and a polymer layer disposed between the optical fiber and the outer component, wherein the polymer layer is radially compressed to form a hermetic seal, wherein the hermetic seal between the wall and the tube further includes using a metal-to-metal seal, wherein the flange is an elastomer seal, and wherein the elastomer seal is radially compressed to form a hermetic seal (paragraph [0057], see also Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a hermetic seal, as taught by Sell et al. in the system of Yamaguchi et al. as modified wherein the flange is disposed in the wall of the vacuum chamber, and wherein the flange includes: an outer component disposed around the optical fiber; and a polymer layer disposed between the optical fiber and the outer component, wherein the polymer layer is radially compressed to form a hermetic seal, wherein the hermetic seal between the wall and the tube further includes using a metal-to-metal seal, wherein the flange is an elastomer seal, and wherein the elastomer seal is radially compressed to form a hermetic seal because such a modification allows for a controlled environment (paragraph [0006] of Sell et al.).

Response to Arguments

Applicant’s arguments with respect to claims 1-11 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882